Citation Nr: 1427836	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from March 1962 to March 1966.  He also had various periods of additional service on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In deciding this claim, the Board has reviewed the physical claims file and electronic file (Virtual VA and Veterans Benefits Management System (VBMS)).


FINDING OF FACT

The evidence does not show that the grant of service connection for diabetes mellitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria are not met for severance of service connection for diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the propriety of this severance of service connection involves a determination as to clear and unmistakable error (CUE), the Veterans Claims Assistance Act (VCAA) is inapplicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

In cases, as here, involving the severance of service connection, which is an action initiated by the RO as opposed to the Veteran, there are particular notification and assistance procedures that VA must adhere to.  38 C.F.R. § 3.105(d), (i).  In the decision below, the Board has restored service connection for diabetes mellitus.  Accordingly, regardless of whether VA successfully met its notification and assistance obligations, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); VAOPGCPREC 16-92 (July 24, 1992).

Severance of Service Connection for Diabetes Mellitus

Preliminarily, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently claimed disability to service is only available for conditions that are considered chronic according to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Walker held that "[t]he clear purpose of the regulation [referring to § 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  Diabetes Mellitus is one such disease.


These § 3.309(a) diseases also may be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within one year after service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

As well, a particular type of Diabetes Mellitus - Type II - also will be presumed to have been incurred in service if the Veteran served in Vietnam during the Vietnam era or at another location at certain times where heribicides, including the dioxin in Agent Orange, were used.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Service connection also may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be severed only where evidence establishes it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, rating action will be taken and the award will be discontinued effective the last day of the month in which the 60-day period expired.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).


38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Although the same standards apply in a determination of CUE in a final decision under section 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The Court reasoned that, because 38 C.F.R. § 3.105(d) specifically states, "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original grant of service connection.  The Court further reasoned that if it were to conclude that a service connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Id.

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Indeed, the Veteran is competent to testify to "to factual matters of which he had first-hand knowledge."  Washington v. Nicholson, 19 Vet.App. 362, 368 (2005).  The Board cannot disregard "the appellant's testimony without assessing its credibility concerning his symptoms or articulating an adequate basis for failing to assess his credibility."  Id.; see Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (the Board cannot find that lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence).

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury (though not also disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  ACDUTRA includes 
full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2008).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  But presumptive periods, under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

In this case, the RO severed the Veteran's grant of service connection for diabetes mellitus based upon a finding of CUE in the original April 2004 decision awarding this benefit.  Specifically, the RO found that there was no medical evidence showing that diabetes mellitus was diagnosed during a period of AD service or within 1 year of 90 days or more of AD service.

In terms of procedural background, the claims file indicates that the grant of entitlement to service connection for diabetes mellitus was retroactively effective from June 24, 1997.  After the Veteran had filed for a higher rating for his diabetes mellitus, the RO to contrary action and proposed instead to sever service connection for this disease in a February 2010 rating decision.  The proposal to sever service connection was mailed to the Veteran in a corrective notice in March 2010 (initially the RO sent him notice to reduce the rating not sever service connection).  In August 2010, so after giving him the required opportunity to contest the intended action, the RO severed service connection for his diabetes mellitus, prospectively effective as of November 1, 2010.

After a careful consideration of the record under the laws and regulations set forth above, however, the Boards finds the high evidentiary burden of showing CUE in the initial grant has not been met, so the severance of service connection was improper.

The Veteran claims that service connection can be granted on a direct-incurrence basis because initial symptoms of diabetes mellitus occurred during his period of ACDUTRA and, indeed, that he was officially diagnosed with this disease while on ACDUTRA.  VA treatment records dated in October 1995 reflect that he had elevated glucose levels on October 27, 1995, March 28, 1996, August 2, 1996, November 22, 1996, and May 23, 1997, but was not actually diagnosed with this disease until November 1997 after his AD orders had started on October 27, 1997.  (See November 3, 1997 lab results and diagnosis by Dr. Doug Hood).  The Veteran has maintained this argument throughout the appeal. 


Review of the claims file shows that VA has made an attempt to obtain service records for the Veteran's period of ACDUTRA.  In a VA request for verification for his ACDUTRA service, VA received a response that "file [was] charged out of file to another location and had not been returned."  The RO made no additional attempt to obtain these records after this response.  Therefore, the records for the Veteran's period of ACDUTRA appear to be incomplete.  See 38 C.F.R. § 3.159(c)(2) and (e)(1) (discussing the amount of effort that has to be expended in trying to obtain records that are in the custody of a Federal department or agency and indicating the Veteran must be appropriately notified if unable to obtain the records).

Since the time that the RO proposed to sever service connection for his diabetes mellitus, the Veteran has submitted his own lay statements and medical opinion to support his claim for reinstatement of this benefit.

The Court has stated that "the severance decision focuses- not on whether the original decision was clearly erroneous- but on whether the current evidence established that service connection is clearly erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).

In reviewing the relevant evidence, the Board finds the Veteran's report of describing symptoms, onset, and official diagnosis to be credible.  The Board acknowledges that earlier medical evidence shows that symptoms of elevated glucose as early as October 1995.  Despite this, the Board finds that his consistency throughout the appeal period of his claim of reporting symptoms as well as the details he provided demonstrate that his statements are in fact credible.  When you combine the competency of his statements with his credibility, his testimony is ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994);


The Board is satisfied that reasonable minds could disagree about whether his diabetes mellitus began during the period of ACDUTRA, based on his lay statements, the supporting medical opinion also provided, and the incomplete service records of his ACDUTRA periods.  As such, the conclusion that his diabetes mellitus did begin during a period of ACUDTRA cannot be deemed clearly and unmistakably erroneous.  

As VA has not met the high evidentiary burden of showing CUE, the severance of service connection for diabetes mellitus was inappropriate, and service connection for this disorder is restored.


ORDER

The severance of service connection for diabetes mellitus by the RO in an August 2010 rating decision, effective November 1, 2010, was improper, and the appeal for restoration of service connection is granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


